DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 04/12/2022.
The objections to the drawings have been withdrawn. Claims 1-20, and newly added claim 21 remain pending for consideration on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 2, 6-7, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1) and in further view of Hu (US 20070137238 A1).
Regarding claim 1, Cur teaches an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124 of Cur) defining first and second storage compartments (refrigerating modules 120, 124 of Cur) that constitute a refrigerating compartment (insulated cabinets 126 and 128 of Cur); first and second evaporators (multiple evaporators 130 of Cur) to generate cool air supplied to the first and second storage compartments (refrigerating modules 120, 124 of Cur); first and second evaporation fans (evaporator fans 132 of Cur) respectively provided at sides of the first and second evaporators to blow the cool air to the first and second storage compartments (evaporator fans 132 are directed towards evaporators 130, as shown on figure 3 of Cur); a valve disposed at an outlet -side of the condenser (manifold 117 to refrigerating modules 120, 122 and 124 of Cur), the valve comprising a first outlet port to supply a refrigerant to the first evaporator (expansion device valve 138 provides refrigerant through first evaporator 130, as shown on figure 3 of Cur) and a second outlet port to supply the refrigerant to the second evaporator (expansion device valve 138 provides refrigerant through second evaporator 130, as shown on figure 3 of Cur); and a controller configured to control an operation of the valve (controller 150 via circuit 156 provides control of expansion device 138, 0056 and as shown on figure 3 of Cur) so that a cooling operation (controller 150 is arranged to control operating temperatures of the refrigerating modules, 0057 of Cur) of the first storage compartment and a cooling operation (controller 150 is arranged to control operating temperatures of the refrigerating modules, 0057 of Cur) of the second storage compartment are performed (controller 150 via first portion 152 is connected to temperature sensors 134 in refrigerating modules 120 and 124 to perform cooling, 0057 and as shown on figure 3 of Cur).
Cur teaches the invention as described above but fails to teach a machine room provided at a lower portion of the main body to define an installation space in which a compressor and a condenser are provided, when a defrosting period arrives, the controller is configured to: turn off the compressor and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator; and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator.
However, Seong teaches a machine room (lower portion of outer case 93 of Seong) provided at a lower portion of the main body (main body 9 of Seong) to define an installation space (lower portion of 93, as shown on figure 2 of Seong) in which a compressor (compressor 1 of Seong) and a condenser (refrigerator includes condenser 2, 0059 of Seong) are provided, when a defrosting period (natural defrosting mode, 0167 of Seong) arrives, the controller (controller 220 of Seong) is configured to: turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong) ; and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator (The controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 7 by the cool air of the wine chambers W2 using wine chamber fan 74, 0129, 0167 and as shown on figure 7 of Seong).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in Cur to include a defrosting period arrives, the controller is configured to: turn off the compressor and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator; and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator in view of the teachings of Seong so that the controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fan after stopping the compressor and for when the wine chamber additional defrosting mode terminates when a temperature of the wine chamber is a natural defrosting termination temperature has been met .
The combined teachings teach the invention as described above but fail to teach wherein, before the defrosting period arrives, the controller is configured to: close the first and second outlet ports of the valve for a predetermined time when the defrosting period arrives during an operation of the refrigerator; and drive the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state.
However, Hu teaches wherein before the defrosting period (first stage defrosting, pg7 table of Hu) arrives, the controller (logic control circuit, pg2 paragraph 0024 of Hu) is configured to: close the first (closed first reverse flow control valve 151, as shown on pg7 table of Hu) and second outlet ports (second reverse flow control valve 152, as shown on pg7 table of Hu) of the valve for a predetermined time (within a working cycle, for example 5 minutes, pg2 paragraph 0026 of Hu) when the defrosting period arrives (first stage defrosting, as shown on pg7 table of Hu) during an operation of the refrigerator (occurring while refrigeration system is running, as described in pg2 paragraphs 0023-0026 of Hu); and drive the compressor (main compressor 101 pressurizing the refrigerant, therefore running, pg2 paragraph 0025 of Hu) and the first and second evaporation fans (first and second venting fan operating at full speed, pg7 table of Hu) so that the first and second storage compartments reach a temperature satisfaction state (refrigerant in two evaporators absorbs heat from the ambient air flow and is pressurized in main compressor 101, and then the refrigerant flows through main condenser 102 to release heat, pg2 paragraph 0025 of Hu, interpreted that two evaporators belong to two storage compartments that reach a temperature satisfaction rate when condenser 102 releases heat).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in the combined teachings to include before the defrosting period arrives, the controller is configured to: close the first and second outlet ports of the valve for a predetermined time when the defrosting period arrives during an operation of the refrigerator; and drive the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state in view of the teachings of Hu to provide an air-condition heat pump capable of uninterrupted cooling operation during system defrosting process.
Regarding claim 2, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to: drive the first and second evaporation fans to perform primary defrosting operation (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong), in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed while the compressor is turned off (the wine chambers, corresponding to evaporators 6 and 7, defrosting mode B may be a mode in which wine chamber fans may be driven alone in a state of stopping compressor 1, 0195 of Seong); and drive the compressor to perform an intermediate cooling operation so as to cool the first and second storage compartments when a temperature of the first and second storage compartments is equal to or greater than a set temperature after the primary defrosting operation is completed (if the temperature of the wine chambers is dissatisfied, the controller may drive compressor 1, control the path switching device 10 to the wine chamber mode and drive the wine chamber fans 64 and 74 for cooling, 0218 of Seong).
Regarding claim 6, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open both the first and second outlet ports of the valve (expansion devices 138 of Cur) so that the refrigerant within the condenser is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) when the defrosting of the first and second evaporators (evaporators 130 of Cur) is performed.
Regarding claim 7, the combined teachings teach when the cooling operation of the first storage compartment is ended (controller 220 may perform cooling and stopping of cooling in the wine chamber W1, 0222 of Seong), the controller is configured to: drive the first evaporation fan to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong); and drive the second evaporation fan (evaporator fan 132 of Cur) to perform the cooling operation of the second storage compartment (evaporator fans 132 are directed towards evaporators 130, therefore actively cooling second compartment, as shown on compartment 120/124 in figure 3 of Cur).
Regarding claims 12 and 14, it is noted that although the preamble of claims 12 and 14 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Claims 11, 13, 15, and 21 is/are rejected under 35 U.S.C 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Yeom et al (US 20190234668 A1), Kojima (US 20190128590 A1) and in further view of Miura et al (US 20180354344 A1).
Regarding claim 11, Cur teaches a method for controlling an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124 of Cur) defining first and second storage compartments (refrigerating modules 120, 124 of Cur) that constitute a refrigerating compartment (insulated cabinets 126 and 128 of Cur); first and second evaporators (multiple evaporators 130 of Cur) to generate cool air supplied to the first and second storage compartments (refrigerating modules 120, 124 of Cur); first and second evaporation fans (multiple evaporator fans 132 of Cur) respectively provided at sides of the first and second evaporators to blow the cool air to the first and second storage compartments (evaporator fans 132 are directed towards evaporators 130, as shown on figure 3 of Cur); a valve disposed at an outlet-side of the condenser (manifold 117 to refrigerating modules 120, 122 and 124 of Cur), the valve comprising a first outlet port to supply a refrigerant to the first evaporator (expansion device valve 138 provides refrigerant through first evaporator 130, as shown on figure 3 of Cur) and a second outlet port to supply the refrigerant to the second evaporator (expansion device valve 138 provides refrigerant through second evaporator 130, as shown on figure 3 of Cur).  
Cur teaches the invention as described above but fails to teach the method comprising: performing pre-cooling operation by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator.
However, Kojima teaches the method comprising: performing pre-cooling operation (degree of subcooling before cooling operation, 0057 of Kojima) by closing the first and second outlet ports of the valve (closing control of solenoid valves 10A and 10B, 0058 of Kojima) for a predetermined time (as shown on timing diagram in figure 5 of Kojima) when a defrosting period arrives (via defrosting refrigerant circuit S, 0058 of Kojima) during an operation of the refrigerator (cooling device of Kojima).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the teachings of Cur to include the method comprising: performing pre-cooling operation by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator in view of the teachings of Kojima so when when the degree of subcooling is not high, the closing control of the solenoid valve 10-A and the solenoid valve 10-B is performed in accordance with the degree of subcooling SC to regulate the amount of refrigerant circulating through the defrosting refrigerant circuit S. 
The combined teachings teach the invention as described above but fails to teach performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state. 
However, Yeom teaches performing an initial cooling operation (compressor 2400 is driven, an element of the cooling cycle, 0288 of Yeom) by driving the compressor (controller 500 may drive the compressor, 0288 and as shown on figure 24 of Yeom) and the first and second evaporation fans (first and second fan configured to blow cooled air over the first and second evaporators, 0020 of Yeom) so that the first and second storage compartments (refrigerating compartment 30 and freezing compartment 20 of Yeom) reach a temperature satisfaction state (first and second step of sensing whether the refrigerating and freezing compartment temperature has been satisfied, 0303 of Yeom).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state in view of the teachings of Yeom so that a first fan configured to blow air cooled by the first evaporator to a refrigerating compartment of the refrigerator; a second fan configured to blow air cooled by the second evaporator to a freezing compartment of the refrigerator and for controller 500 to command whether to drive the compressor that is an element of the cooling cycle. When the compressor is driven, the compressor compresses the refrigerant and circulate the compressed refrigerant through the cooling cycle. 
The combined teachings teach the invention as described above but fails to teach performing a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation.
However, Miura teaches performing a defrosting operation (defrost mode, 0162 of Miura) by turning off the compressor (controller 60 stops the compressor, 0170 of Miura), opening the first and second outlet ports of the valve (first switching valve 18 and second switching valves 19 are capable of adjusting their opening degrees, 0077 of Miura) and driving the first (exterior blower 20 blows outside air to radiator 13, 0026 of Miura) and second evaporation fans (blower 54 blows air through cooler core 16 and heater core 17, 0055 of Miura) after the initial cooling operation (various types of air conditioning operation switches provided on panel 69 of Miura).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the undercounter refrigerator in the combined teachings to include a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation in view of the teachings of Miura in which the radiator is a heat transfer device that has a flow passage through which the coolant circulates and transfers heat to and from and an exterior blower is an electric blower that blows the outside air to the radiator. When defrosting of the radiator is determined to be necessary by switching to defrost mode and for the first switching valve and second switching valves to be capable of adjusting their opening degrees such that the coolant circulates between the coolant cooler and the cooler core when defrosting of the radiator is determined to be necessary.
Regarding claim 13, the combined teachings teach wherein the performing of the initial cooling operation (various types of air conditioning operation switches provided on panel 69 of Miura) comprises: opening the first outlet port of the valve (first switching valve 18 is capable of adjusting the opening degree, 0077 of Miura) and closing the second outlet port of the valve (closing control of solenoid valve 10B, 0058 of Kojima) to cool the first storage compartment (first evaporator 2442 may supply the cool air to the refrigerating compartment, 0302 of Yeom); and opening the second outlet port of the valve (first switching valve 19 is capable of adjusting the opening degree, 0077 of Miura) and closing the first outlet port of the valve (closing control of solenoid valve 10A, 0058 of Kojima) to cool the second storage compartment (second evaporator 2452 may supply the cool air to the freezing compartment, 0302 of Yeom) after cooling the first storage compartment (first evaporator 2442 may supply the cool air to the refrigerating compartment, 0302 of Yeom).
Regarding claim 15, the combined teachings teach wherein the performing of the pre- cooling operation (degree of subcooling before cooling operation, 0057 of Kojima) comprises opening the first and second outlet ports of the valve (first switching valve 18 and second switching valves 19 are capable of adjusting their opening degrees, 0077 of Miura) until the initial cooling operation starts (various types of air conditioning operation switches provided on panel 69 of Miura) when a set time elapses (valves are open after a set amount of time after a set amount of time being closed has passed, as shown on figure 5 of Kojima).
Regarding claim 21, the combined teachings teach wherein the pre-cooling operation (degree of subcooling before cooling operation, 0057 of Kojima) comprises: a first step by closing the first and second outlet ports of the valve (closing control of solenoid valves 10A and 10B, 0058 of Kojima) for a predetermined time (as shown on timing diagram in figure 5 of Kojima) when the defrosting period arrives (via defrosting refrigerant circuit S, 0058 of Kojima) during the operation of the refrigerator (cooling device of Kojima), and a second step (as shown on figure 1 of Miura) by opening the first (via first outlet 18c of Miura) and second outlet ports (first inlet 19c of Miura) of the valve to allow the refrigerant existing in the condenser (via coolant flow passage 33, as shown on figure 1 of Miura) to be collected to the first and second evaporators (via cooler 14 and 15, as shown on figure 1 of Miura).
Claim 3-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1) and in further view of Kim et al (US 20180292121 A1).
Regarding claim 3, the combined teachings teach the invention as described above but fails to teach after the intermediate cooling operation is performed, the controller is configured to drive the first and second evaporation fans and turn off the compressor to perform secondary defrosting operation, in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed.
However, Kim teaches after the intermediate cooling operation (storage chamber cooling mode after first defrost mode, 0262 of Kim) is performed, the controller is configured to drive the first and second evaporation fans (blow fan 9 services both evaporators 8a and 8b, as shown on figure 6 of Kim) and turn off the compressor (compressor is in an off state, 0268 of Kim) to perform secondary defrosting operation (second defrost mode, 0268 of Kim), in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268 of Kim).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in the combined teachings to include the intermediate cooling operation that is performed, the controller is configured to drive the first and second evaporation fans and turn off the compressor to perform secondary defrosting operation, in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed in view of the combined teachings to inhibit corruption and degradation of the food in the storage chamber during the defrost operation.
Regarding claim 4, the combined teachings teach wherein a second end reference temperature for defrosting operation during the secondary defrosting operation (a termination temperature of the first defrost mode is lower than a termination temperature of the second defrost mode, therefore the reference temperature of the secondary defrosting operation is higher, 0266 of Kim) of the first and second evaporators (evaporators 8a and 8b of Kim) is greater than a first end reference temperature for defrosting operation during the primary defrosting operation (a termination temperature of the first defrost mode is lower than a termination temperature of the second defrost mode, 0266 of Kim) of the first and second evaporators (evaporators 8a and 8b of Kim).
Regarding claim 5, the combined teachings teach wherein the controller (controller 110 of Kim) is configured to control the first and second evaporation fans (blow fan 9 of Kim) so that an operation speed (blowing fan rotation speed V1 and V2, 0231 of Kim) of the first and second evaporation fans (blow fan 9 of Kim) during the secondary defrosting operation of the first and second evaporators (evaporators 8a and 8b of Kim) is less (blowing fan rotation speed V1 is different from the blowing fan rotation speed V2 of the first defrost S1, the blowing fan rotation speed V2 of the second defrost S3, 0231 of Kim) than an operation speed (blowing fan rotation speed V1 and V2, 0231 of Kim) of the first and second evaporation fans (blow fan 9 of Kim) during the primary defrosting operation of the first and second evaporators (evaporators 8a and 8b of Kim).
Regarding claim 8, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open the first and second outlet ports of the valve so that the refrigerant is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) while the first evaporation fan is driven to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong).
The combined teachings teach the invention as described above but fails to teach when the cooling operation of the second storage compartment is ended.
However, Kim teaches when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in the combined teachings to include when the cooling operation of the second storage compartment is ended in view of the teachings of Kim for the controller to stop storage chamber cooling when defrost conditions are satisfied.
Regarding claim 9, the combined teachings teach wherein the controller is configured to turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) and drive the second evaporation fan so as to perform the defrosting of the second evaporator (the controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 7 by the cool air of the wine chambers W2 using wine chamber fan 74, 0129, 0167 and as shown on figure 7 of Seong) when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), in view of Kim et al (US 20180292121 A1) and in further view of Chung et al (US 20180363964 A1).
Regarding claim 10, the combined teachings teach wherein, after the primary defrosting operation of the first and second evaporators is performed (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong), starting of the intermediate cooling operation (controller may drive compressor 1, control the path switching device 10 to the wine chamber mode, 0218 of Seong) even though a temperature (first defrost termination temperature,T1 of Kim) of at least one of the first and second evaporators reaches a defrosting end reference temperature (controller is configured to rotate blowing fan until temperature sensed by defrost sensor reaches a termination temperature of the first defrost mode, 0267 of Kim).
The combined teachings teach the invention as described above but fails to teach a controller is configured to delay, when a temperature of at least one of the first and second storage compartments is less than the set temperature.
However, Chung teaches controller (control unit 50 that determines delay powers, 0114 of Chung) is configured to delay (operation S13, decreasing the delay power or stopping the cool air supply means, 0108 of Chung), when a temperature of at least one of the first and second storage compartments is less than the set temperature (as a determination result of protection logic A (S12), the temperature of the storage room has been decreasing, 0108 of Chung).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in the combined teachings to include a controller is configured to delay, when a temperature of at least one of the first and second storage compartments is less than the set temperature in view of the teachings of Chung to continue reducing the delay of power or stopping the cool air supply means is performed. As a result of the determination, if it is determined that the temperature of the storage room is decreasing, the delay power may be further reduced.
Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1) and Kim et al (US 20180292121 A1), TurboAir Undercounter Refrigerator and in further view of Cho et al (US 20170370635 A1).
Regarding claim 16, Cur teaches an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124 of Cur) defining first and second storage compartments (refrigerating modules 120, 124 of Cur) that constitute a refrigerating compartment; first and second evaporators (evaporator 130 of Cur) to generate cool air supplied to the first and second storage compartments (refrigerating modules 120, 124 of Cur); first and second evaporation fans (evaporator fans 132 of Cur) respectively provided at sides of the first and second evaporators to blow the cool air to the first and second storage compartments (evaporator fans 132 are directed towards evaporators 130, as shown on figure 3 of Cur); a machine room (central cooling unit 110 of Cur); the valve comprising a first outlet port to supply a refrigerant to the first evaporator (expansion device valve 138 provides refrigerant through first evaporator 130, as shown on figure 3 of Cur) and a second outlet port to supply the refrigerant to the second evaporator (expansion device valve 138 provides refrigerant through second evaporator 130, as shown on figure 3 of Cur), while the cooling operation of the first storage compartment or the cooling operation of the second storage compartment is performed(controller 150 via first portion 152 is connected to temperature sensors 134 in refrigerating modules 120 and 124 to perform cooling, 0057 and as shown on figure 3 of Cur), a cooling operation of the first storage compartment and a cooling operation of the second storage compartment are performed (controller 150 via first portion 152 is connected to temperature sensors 134 in refrigerating modules 120 and 124 to perform cooling, 0057 and as shown on figure 3 of Cur).
Cur teaches the invention as described above but fails to teach a lower portion of the main body to define an installation space in which a compressor and a condenser are provided, when a defrosting period arrives while the cooling operation of the first storage compartment or the cooling operation of the second storage compartment is performed, the controller is configured to: turn off the compressor and drive the first and second evaporation fans so as to perform primary defrosting of the first evaporator and the second evaporator; drive the compressor so as to perform intermediate cooling operation of the first and second storage compartments when a temperature of each of the first and second storage compartments is equal to or greater than a set temperature after the primary defrosting is completed.
However, Seong teaches wherein, a lower portion of the main body (main body 9 of Seong) to define an installation space (lower portion of 93, as shown on figure 2 of Seong) in which compressor (compressor 1 of Seong) and a condenser (refrigerator includes condenser 2, 0059 of Seong) are provided, when a defrosting period arrives (natural defrosting mode, 0167 of Seong) the controller (controller 220 of Seong) is configured to: turn off the compressor (the wine chambers, corresponding to evaporators 6 and 7, defrosting mode B may be a mode in which wine chamber fans may be driven alone in a state of stopping compressor 1, 0195 of Seong); and drive the first and second evaporation fans so as to perform primary defrosting (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong) of the first evaporator and the second evaporator; drive the compressor so as to perform intermediate cooling operation of the first and second storage compartments when a temperature of each of the first and second st orage compartments is equal to or greater than a set temperature after the primary defrosting is completed (if the temperature of the wine chambers is dissatisfied, the controller may drive compressor 1, control the path switching device 10 to the wine chamber mode and drive the wine chamber fans 64 and 74 for cooling, 0218 of Seong).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the teachings of Cur to include when a defrosting period arrives while the cooling operation of the first storage compartment or the cooling operation of the second storage compartment is performed, the controller is configured to: turn off the compressor and drive the first and second evaporation fans so as to perform primary defrosting of the first evaporator and the second evaporator; drive the compressor so as to perform intermediate cooling operation of the first and second storage compartments when a temperature of each of the first and second storage compartments is equal to or greater than a set temperature after the primary defrosting is completed in view of the teachings of Seong for the controller to perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans and the wine chamber additional defrosting mode B may be a mode in which the wine chamber fans may be driven alone in a state of stopping the compressor 1 and the evaporators may be further naturally defrosted.
The combined teachings teach the invention as described above but fails to teach and turn off the compressor and drive the first and second evaporation fans so as to perform secondary defrosting of the first and second evaporators after the intermediate cooling operation is completed, wherein, the primary defrosting is performed until a temperature of the first evaporator reaches a defrost end reference temperature, and if a temperature of the first evaporator does not reach the defrosting end reference temperature until a defrosting end reference time elapses, the primary defrosting is stopped when the defrosting end reference time elapses.
However, Kim teaches to turn off the compressor (compressor is in an off state, 0268 of Kim) and drive the first and second evaporation fans (blow fan 9 services both evaporators 8a and 8b, as shown on figure 6 of Kim) so as to perform secondary defrosting (second defrost mode, 0268 of Kim) of the first and second evaporators after the intermediate cooling operation is completed (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268 of Kim), wherein, the primary defrosting (first defrost, pg10 paragraph 0225 of Kim) is performed until a temperature (end temperature T1, pg10 paragraph 0225 of Kim) of the first evaporator (roll bond evaporator 8 of Kim) reaches a defrost end reference temperature (first defrost termination temperature T1, as shown on figure 8 and pg10 paragraph 0228 of Kim), and if a temperature of the first evaporator does not reach the defrosting end reference temperature until a defrosting end reference time elapses (defrost operation of the temperature change of the roll bond evaporator 8 with time, as shown on figure 8 of Kim), the primary defrosting is stopped when the defrosting end reference time elapses (when the temperature E of the roll-bond evaporator 8 reaches the end temperature T1 of the first defrost, the controller 110 may complete the first defrost when T1 ends and S2 is started, as shown on figure 8 and pg10 paragraph 0228 of Kim).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include turning off the compressor and drive the first and second evaporation fans so as to perform secondary defrosting of the first and second evaporators after the intermediate cooling operation is completed, wherein, the primary defrosting is performed until a temperature of the first evaporator reaches a defrost end reference temperature, and if a temperature of the first evaporator does not reach the defrosting end reference temperature until a defrosting end reference time elapses, the primary defrosting is stopped when the defrosting end reference time elapses. in view of the teachings of Kim so that the controller is configured to keep rotating the fan until a temperature sensed by the defrost sensor in the second defrost mode reaches a termination temperature of the second defrost mode, and for detecting the temperature of the evaporator may be installed in the evaporator. The temperature sensed by the defrost sensor may be used to determine the end of the defrost operation with respect to the end elapsed time.
The combined teachings teach the invention as described above but fails to teach an under counter type refrigerator, which is installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture provided with a body having a first width (W1) in a left and right direction, which is greater than a second width (W2) in a front and rear direction or a third width (W3) in a vertical direction, and the plurality of storage spaces arranged in the left and right direction.
However, TurboAir teaches an under counter type refrigerator (undercounter refrigerator, TurboAir), which is installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture (capable of being used in commercial kitchens, TurboAir) provided with a body having a first width (W1) (36.25 inches, TurboAir) in a left and right direction, which is greater than a second width (W2) (30 inches, TurboAir) in a front and rear direction or a third width (W3) in a vertical direction (27 inches, TurboAir), and the plurality of storage spaces arranged in the left and right direction (includes 15x17 shelves, TurboAir)
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include an under counter type refrigerator, which is installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture provided with a body having a first width (W1) in a left and right direction, which is greater than a second width (W2) in a front and rear direction or a third width (W3) in a vertical direction, and the plurality of storage spaces arranged in the left and right direction in view of the teachings of TurboAir so that the under counter refrigerator is properly fitted in commercial buildings and kitchen related businesses. 
The combined teachings teach the invention as described above but fails to teach a three- way valve disposed at an outlet-side of the condenser, the valve comprising a first outlet port to supply a refrigerant to the first evaporator and a second outlet port to supply the refrigerant to the second evaporator; and a controller configured to control an operation of the three-way valve.
However, Cho teaches a teach a three-way valve disposed at an outlet-side of the condenser (refrigerant compressed into a gaseous state is sent to the expansion device after being condensed by the condenser, 0005 of Cho), the valve comprising a first outlet port to supply a refrigerant to the first evaporator (first passage 25 connecting to the refrigerating compartment evaporator 20, 0050 of Cho) and a second outlet port to supply the refrigerant to the second evaporator (second passage 35 connecting to the freezing compartment evaporator 30, 0050 of Cho); and a controller configured to control an operation of the three-way valve (controller 8- may control operation of the three way valve 40, 0057 of Cho).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a three- way valve disposed at an outlet-side of the condenser, the valve comprising a first outlet port to supply a refrigerant to the first evaporator and a second outlet port to supply the refrigerant to the second evaporator; and a controller configured to control an operation of the three-way valve in view of the teachings of Cho for the three-way valve to perform an operation of selectively opening any one of the first passage connecting the compressor and the refrigerating compartment evaporator and the second passage connecting the compressor and the freezing compartment evaporator, so that the controller can control operation of the three-way valve.
Regarding claim 19, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open the first and second outlet ports of the valve (expansion devices 138 of Cur) and turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) so that the refrigerant is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim) while the first evaporation fan is driven to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Kim et al (US 20180292121 A1), TurboAir Undercounter Refrigerator, and in further view of Besson et al (US 4,535,599).
Regarding claim 17, the combined teachings teach when the primary defrosting (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong) or the secondary defrosting (second defrost mode, 0268 of Kim) of the first evaporator and the second evaporator is performed (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268 of Kim), the controller is configured to allow the defrosting of the first evaporator and the defrosting of the second evaporator (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268 of Kim)
The combined teachings do not teach to sequentially start and stop the defrosting of the first evaporator and the defrosting of the second evaporator at the same time point.
However, Besson teaches to sequentially start and stop the defrosting (controls the number of start and stops of the defrosting, 0017 of Besson) of the first evaporator and the defrosting of the second evaporator at the same time point (automatically initiate the defrosting cycle after every start and stop operation, 0012 of Besson).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a sequentially start and stop the defrosting of the first evaporator and the defrosting of the second evaporator at the same time point in view of the teachings of Besson for defrosting so as to adequately control both the number of starts and stops of the compressor and the defrosting of the evaporator so as to reach the preset temperature and to vary the level of humidity in the refrigerated space.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Kim et al (US 20180292121 A1), TurboAir (US PGPUB 20190321), Besson et al (US 4,535,599) and in further view of Cho et al (US 20170370635 A1).
Regarding claim 18, the combined teachings teach when the cooling operation of the first storage compartment is ended (controller 220 may perform cooling and stopping of cooling in the wine chamber W1, 0222 of Seong), drive the first evaporation fan to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong); and drive the second evaporation fan to perform the cooling operation of the second storage compartment (evaporator fans 132 are directed towards evaporators 130, therefore actively cooling second compartment, as shown on compartment 120/124 in figure 3 of Cur).
The combined teachings teach the invention as described above but fails to teach a controller is configured to: close the first outlet port of the three-way valve and open the second outlet port of the three-way valve.
However, Cho teaches the controller is configured to (controller 80 configured to control the three-way valve, freezing and refrigerating fans, 0026 of Cho): close the first outlet port of the three-way valve (a three-way valve configured to selectively close, 0026 of Cho), and open the second outlet port of the three-way valve (a three-way valve configured to selectively open, 0026 of Cho).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a controller is configured to: close the first outlet port of the three-way valve and open the second outlet port of the three-way valve in view of the teachings of Cho to control the refrigerating compartment to a constant temperature range by controlling opening and closing of the first and second passages of the three-way valve to alternate cooling of the refrigerating compartment and cooling of the freezing compartment based on the temperature measured.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Kim et al (US 20180292121 A1), TurboAir Undercounter Refrigerator and in further view of Chung et al (US 20180363964 A1).
Regarding claim 20, the combine teachings teach wherein, after the primary defrosting of the first and second evaporators (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong) is performed, starting of the intermediate cooling operation (controller may drive compressor 1, control the path switching device 10 to the wine chamber mode, 0218 of Seong) even though a temperature (first defrost termination temperature,T1 of Kim) of at least one of the first and second evaporators reaches a defrosting end reference temperature (controller is configured to rotate blowing fan until temperature sensed by defrost sensor reaches a termination temperature of the first defrost mode, 0267 of Kim).
The combined teachings teach the invention as described above but fails to teach the controller is configured to delay, when a temperature of at least one of the first and second storage compartments is less than the set temperature.
However, Chung teaches the controller is configured to delay (operation S13, decreasing the delay power or stopping the cool air supply means, 0108 of Chung), when a temperature of at least one of the first and second storage compartments is less than the set temperature (as a determination result of protection logic A (S12), the temperature of the storage room has been decreasing, 0108 of Chung).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined t eachings to include a controller that is configured to delay, and when a temperature of at least one of the first and second storage compartments is less than the set temperature in view of the teachings of Chung to determine the result in the operation of S12, if it is determined that the temperature of the storage room is decreasing, operation S13 of decreasing the delay power or stopping the cool air supply means may be added.
Response to Arguments
             Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 04/13/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments (pages 13-14) that Kojima, Yeom, and Miura does not disclose “performing pre-cooling operation by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator; performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state; and performing a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation”, the examiner disagrees. For clarity, Kojima discloses a pre-cooling operation that occurs when the degree of subcooling is high, then the solenoid valves 10A and 10B are closed in accordance with the degree of subcooling for a determined time frame (as shown on figure 5) through the defrosting refrigerant circuit, when the defrosting operation occurs. For clarity, Yeom discloses an initial cooling operation that is started when the compressor 2400 is being driven, the controller 500 driving the compressor and the as shown on figure 24, first/second fans that blow cool air over their respective evaporators in the refrigerating compartment 30 and freezing compartment 20, and ultimately the first/second step of sensing whether the temperature conditions in the compartments 20/30 has been satisfied. For clarity, Miura discloses a defrost mode that occurs when controller 60 stops the compressor, as shown on figure 8, the amount of coolant necessary for defrosting operations is then controlled by valves 18 and 19, therefore blowers 20 and 54 blow air through their respective coolers for the defrosting operation. Thus, the combined teachings of Kojima, Yeom, and Miura disclose all structures and methods of the claim. Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained. 
	In response to Applicant’s arguments (pages 15-16) that Kim does not disclose “wherein, the primary defrosting is performed until a temperature of the first evaporator reaches a defrost end reference temperature, and if a temperature of the first evaporator does not reach the defrosting end reference temperature until a defrosting end reference time elapses, the primary defrosting is stopped when the defrosting end reference time elapses”, the Examiner disagrees. For clarity, Kim discloses a first defrost until an end temperature T1 of the evaporator reaches a first defrost temperature (T1) and when the defrosting end reference time elapses (as illustrated in figure 8 below), the controller 11 may complete the first defrost when the temperature E of evaporator 8 reaches the end temperature T1 and S2 is started. Thus, the teachings of Kim disclose all the structural and method features of the claim. Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.    

    PNG
    media_image1.png
    306
    568
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763